In a proceeding to obtain disclosure of medical records, the appeal, as limited by the appellant’s brief, is from so much of an order of the Supreme Court, Kings County (Monteleone, J.), dated October 7, 1986, as directed the appellant to furnish the petitioner with a copy of a certain medical record at a 25-cents-per-page reproduction charge for all pages after the first 100 pages.
Ordered that the order is modified, on the facts, by deleting the provision thereof which set the fee for reproduction of the medical record at 25 cents per page for all pages after the first 100 pages, and substituting therefor a provision affording the petitioner the option of either paying the $533 fee for the record as set by the appellant, or doing her own photocopying. As so modified, the order is affirmed insofar as appealed from, with costs. The petitioner’s time to pay the $533 fee or notify the appellant that she will do her own photocopying is extended until 20 days after service upon her of a copy of this decision and order, with notice of entry; in the event the petitioner decides to do her own photocopying, she shall complete the photocopying within 30 days after notifying the appellant of her selection of that option and pay the requested retrieval and handling fee, and a reasonable sum for the time spent by a hospital employee in supervising the copying.
The appellant’s contention that the court lacked subject matter jurisdiction over this matter is without merit, since no claim was made against the State (see, Court of Claims Act §9).
In this case, the petitioner must either pay the fee sought by the appellant for the reproduction of the record she seeks, *799or she may do her own photocopying (see, Hayes v County of Nassau, 127 AD2d 741; Matter of Ventura v Long Is. Jewish Hillside Med. Center, 112 AD2d 437; Matter of Hernandez v Lutheran Med. Center, 104 AD2d 368). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.